Pope, Judge.
Appellant was convicted of robbery and sentenced to 20 years imprisonment. His appointed attorney has filed a motion to withdraw as counsel on appeal pursuant to Anders v. California, 386 U. S. 738 (87 SC 1396, 18 LE2d 493) (1967). Counsel has filed a brief in accordance with Anders raising any points of law which he considers might arguably support an appeal. As required by Bethay v. State, 237 Ga. 625 (229 SE2d 406) (1976), we have examined the record and transcript to determine independently if there are any meritorious errors of law. We agree that while the conflicting evidence may not have demanded a verdict of guilty, it clearly did not demand a verdict of acquittal, and our independent review discloses no errors of substance. Therefore, this court grants the motion to withdraw and we affirm the conviction. See Snell v. State, 246 Ga. 648 (272 SE2d 348) (1980). We are satisfied that the evidence adduced at trial was sufficient to enable any rational trier of fact to find guilt of the crime charged beyond a reasonable doubt. Jackson v. Virginia, 443 U.S. 307 (99 SC 2781, 61 LE2d 560) (1979).

Judgment affirmed.


Quillian, P. J., and Sognier, J., concur.